Citation Nr: 9914350	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating action 
by the Fort Harrison, Montana Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 1997, the veteran filed a claim for an increased 
evaluation for service-connected osteomyelitis and that claim 
had been properly developed for appellate review.  During a 
May 1998 hearing, the veteran withdrew the appeal for this 
benefit.  However, the Hearing Officer continued the denial 
of an increased evaluation for service-connected 
osteomyelitis in his October 1998 decision and Supplemental 
Statement of the Case and the veteran's representative 
presented written argument regarding this claim in May 1999.  
According to the Board's Rules of Practice, a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be accomplished 
by the veteran or by his authorized representative. 38 C.F.R. 
§ 20.204.  Following a withdrawal of a substantive appeal, 
the Board has no jurisdiction over a claim. 38 U.S.C.A. §§ 
7104, 7105.  The Board finds that the veteran properly 
withdrew his appeal on the issue of entitlement to an 
increased evaluation for service-connected osteomyelitis and 
therefore the only issue for consideration at this time is as 
stated upon the title page of this Remand.


REMAND

The veteran filed his claim for a total evaluation based upon 
individual unemployability in October 1997.  The veteran 
reported that he last worked full-time in July 1985 as a 
postmaster for the United States Postal Service.  He reported 
that he was presently 72 years old and that his highest level 
of education was the twelfth grade.  He reported that his 
service-connected conditions were more severe and disabling 
that currently rated and as a consequence, he was 
unemployable.

In a January 1998 decision, the RO denied entitlement to 
individual unemployability.  The RO considered VA outpatient 
and hospitalization reports from 1995 to 1997 and a VA 
examination report dated in November 1996.  Also of record is 
a copy of the veteran's civil service annuity statement.  

The veteran filed a timely notice of disagreement (NOD) in 
March 1998 and perfected his appeal in April 1998.

Subsequently, the veteran submitted VA outpatient treatment 
records from April 1998.

During his May 1998 RO hearing, the veteran testified that 
his heart condition prevented him from working.  He stated 
that he was forced to retire from the post office due to his 
heart disability.  He described angina attacks and three 
previous bypass surgeries.  He reported that he had worked at 
the post office for twenty-three years.  He stated that he 
had been educated at the Indian School and completed his 
schooling in about the tenth grade.  He did not attend 
college.  He denied any specialized training from the 
military and stated that he was an infantryman and scout 
while in service.  He denied any skills to trades that 
allowed him to work.  He stated that he received Social 
Security benefits based on age not due to disability.  The 
veteran also noted that his leg, hip, and back were painful.  
He stated that he used a cane for ambulation and that his leg 
swelled and locked up.  The veteran and his representative 
requested VA examination in support of his claim.    

It appears from a review of the record that the RO scheduled 
a VA examination for the veteran on July 6, 1998.  There is 
no record or copy of any notice letter to the veteran 
advising him of the VA examination date.  It appears that on 
the date of examination, July 6, 1998, the veteran canceled 
the appointment.

In this case, the Board acknowledges that a VA examination 
was conducted in November 1996 and a September 1998 computer 
printout indicates that the RO  scheduled the veteran for a 
subsequent VA examination but the veteran canceled the 
appointment on the day of the examination.  Since the veteran 
has complaints of increased symptoms, which inhibit his 
ability to work, the Board is of the opinion that in order to 
adequately evaluate the claim for a total evaluation based 
upon individual unemployability, a subsequent VA examination 
is desirable.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The fulfillment of the VA's 
duty to assist the veteran includes providing the veteran 
with a thorough and contemporaneous medical examination where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

In this case, it is also noted that the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Affairs  herein referred to as the Court) 
has held that the duty to assist is not always a one-way 
street.  The claimant also has the responsibility of 
providing information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In short, the Court has repeatedly stated that 
the veteran has a duty to cooperate in his appeal.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence. Id.

Further, VA regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 3.655.

In consideration of the veteran's complaints and the evidence 
of record, the Board is of the opinion that this matter 
should be remanded for another examination.  In addition, 
through written correspondence, the veteran should be 
notified of his legal obligation to cooperate with the VA and 
that it is imperative that he reports to the examination for 
evaluative purposes.  Otherwise, his claim will be 
adjudicated based on the evidence currently of record.  Wood, 
supra; 38 C.F.R. § 3.655.

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:


1. The RO should request that the veteran 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him since April 1998.  After 
obtaining any necessary authorization, 
the RO should obtain legible copies of 
the veteran's treatment reports from all 
sources identified by the claimant not 
already associated with the claims file.

2. The veteran should be requested to 
update any information with regard to his 
employment history, as noted on his 
application for a total rating based on 
individual unemployability.  

3. The RO should afford the veteran a 
comprehensive neurological examination to 
determine the nature and frequency of any 
back, and leg pain.  The claims folder 
and a copy of this Remand, should be 
provided to the examiner for review in 
conjunction with the examination.  A 
detailed history of the veteran's back 
and leg pain should be obtained.  Any 
indicated tests should be conducted. The 
examiner should render an opinion as to 
what effect the disabilities found on 
examination have on the veteran's ability 
to secure or follow substantially gainful 
employment.  Any opinions expressed must 
be accompanied by a complete medical 
rationale.

4. The RO should afford the veteran an 
orthopedic examination to determine the 
degree of functional impairment due to 
the veteran's back, hip, and leg 
disabilities.  The claims folder and a 
copy of this Remand, should be provided 
to the examiner for review in conjunction 
with the examination.  The orthopedic 
examiner should be requested to render an 
opinion as to the degree of functional 
impairment experienced by the veteran due 
to weakness or pain on motion of his 
back, hips, or legs.  The veteran's 
complaints of back, hip, and leg pain 
should be evaluated, and the examiner 
should render an opinion as to whether 
any additional range of motion loss, 
weakness, excess fatigue or 
incoordination is due to physiologic 
pain.  Any indicated tests should be 
conducted. The examiner should render an 
opinion as to what effect the 
disabilities found on examination have on 
the veteran's ability to secure or follow 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete medical rationale.

5. Thereafter, the RO should review the 
veteran's claim for a total rating based 
upon individual unemployability.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








